DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 01/19/2021.  Claims 1-20 are currently pending and have been examined.
Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “the width of the at least one column …” is objected to because the term “the width” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “[[the]]a width of the at least one column …”. Appropriate correction is required.
Claim Interpretation
Regarding claim 14, the term “smoothly” is interpreted per the Applicant’s specification to mean that the air path structure has no abrupt changes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Won et al (US Patent No. 10,070,763), hereinafter referred to as Won.
	Regarding claim 1, Won discloses an autonomous cleaning device (fig 1A, 100), comprising: a device body (fig 2A, 202); and a drive module (fig 3, 110a and 110b), a cleaning module (fig 3, 102 and 112) and a sensing module (col 5, lines 30-35, 106 has sensors, a microprocessor, and plugs and interfaces with the robot), wherein the drive module, the cleaning module and the sensing module are detachably assembled to the device body, respectively (col 5, lines 42-46, 57-62, and col 7, lines 48-49).
	Regarding claim 2, Won further discloses the autonomous cleaning device according to claim 1, wherein the device body comprises: a chassis (fig 2A, 202 is a chassis), the drive module being mounted on the chassis (fig 3, 110a and 110b are mounted in 306 which are holes in 202); and an upper housing fixed to the chassis (fig 2A, 104 is an upper housing), the sensing module being assembled to a predetermined position in the upper housing (106 is assembled in a predetermined location in 104).
	Regarding claim 3, Won further discloses the autonomous cleaning device according to claim 2, wherein the predetermined position in the upper housing comprises an accommodating chamber matching with the sensing module (col 5, lines 30-35 and 42-55).
	Regarding claim 4, Won further discloses the autonomous cleaning device according to claim 3, wherein the sensing module is fixed to the upper housing through a plurality of first connecting pieces (col 5, lines 42-49 teaching that 106 comprises the necessary components to connect the modular sensing component to the body).
	Regarding claim 8, Won further discloses the autonomous cleaning device according to claim 1, wherein a waterproof and dustproof hole is provided in a periphery of the sensing (fig 2A, 106 has a plurality of holes on the periphery of the sensing module), and the upper housing is provided with a through hole corresponding to the waterproof and dustproof hole (fig 2A, 104 has a plurality of holes to correspond with the plurality of holes on 106).
	Regarding claim 9, Won further discloses the autonomous cleaning device according to claim 1, wherein the device body further comprises an upper cover (fig 2A, 104), and the sensing module partially protrudes out of the upper cover (fig 1A, 106 partially protrudes from 104).
	Regarding claim 10, Won further discloses the autonomous cleaning device according to claim 1, wherein the device body further comprises a control unit located below the sensing module (col 12, lines 59-65, 1050 is in 202 and below 106), and the sensing module comprises a connector provided at a lower surface of the sensing module and electrically connected with the control unit (col 12, lines 59-65, 1050 having power connectors to the modules, including the sensor module).
	Regarding claim 11, Won further discloses the autonomous cleaning device according to claim 1, wherein the device body comprises: a forward portion (100 has a forward portion); and a rearward portion (100 has a rearward portion), the sensing module being located at the rearward portion (col 14, lines 15-17 teaching the sensors in 106 can be IR emitter/receivers in multiple directions, including rearwards which means placing the sensor in the rearward portion of the robot).
	Regarding claim 12, Won further discloses the autonomous cleaning device according to claim 1, wherein the drive module comprises: a drive wheel module comprising a left drive wheel unit (110b) and a right drive wheel unit (110a), the left drive wheel unit and the right drive wheel unit being opposed to each other along a transverse axis defined by the device body (110a and 110b are opposed to each other along the transverse driving axis).
Regarding claim 13, Won further discloses the autonomous cleaning device according to claim 12, wherein the drive module further comprises at least one driven wheel configured to assist in supporting and moving the device body (col 11, lines 37-46, teaching 110a and 110b have a drive motor 328a and 328b, respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (US Patent No. 10,070,763) as applied to claim 3 above, in view of Sun (US Patent No. 9,283,670), hereinafter referred to as Won and Sun, respectively.
	Regarding claim 5, Won discloses the elements of the claimed invention as stated above in claim 3, but does not explicitly disclose wherein the device body further comprises: a protection cover assembled above the accommodating chamber, a circumferential side of the protection cover being hollowed out, and the sensing module being located between the accommodating chamber and the protection cover.
	Sun teaches an autonomous cleaning robot (fig 1, 1) comprising: a device body (fig 2, 11); and a drive module (fig 2, 61a and 62a), a cleaning module (fig 1, 71) and a sensing module (fig 3, 20); wherein the device body further comprises: a protection cover assembled above the accommodating chamber (fig 4, 24), a circumferential side of the protection cover being hollowed out (fig 4, 24 teaches the side of the protection cover is hollow on the side), and the (fig 3, showing 20 between 24 and 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won with the teachings of Sun to incorporate a protection cover over the accommodating chamber for the sensing module because a cover protects the sensor from physical objects during operation which increases the life of the sensor and thus the robot.
	Regarding claim 6, Won as modified further discloses the autonomous cleaning device according to claim 5, wherein the circumferential side of the protection cover comprises at least one column (Sun, fig 5, 24 has at least on column), and a width of the at least one column is reduced to meet a strength requirement and a laser beam emission and reception requirement (Sun, fig 5, the cover 24 column does not extend in a full 360 degree pattern, it is open on the sides to allow the light L1 and L2, from sensors 21 and 22, respectively, to exit the cover 24).
	Regarding claim 7, Won as modified further discloses the autonomous cleaning device according to claim 5, wherein the protection cover is fixed to the upper housing through a plurality of second connecting pieces (Won, fig 2B, 106 has a plurality of connecting pieces).
	Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (US Patent No. 10,070,763) as applied to claim 1 above, in view of Dyson et al (US Patent No. 9,572,467), hereinafter referred to as Won and Dyson, respectively.
	Regarding claim 14, Won discloses the autonomous cleaning device according to claim 1, wherein the cleaning module comprises: a main brush assembly (fig 4A, 334), a dust box assembly (fig 6, 608) and a power unit (fig 3, 302); a primary air channel provided between the (fig 7A, showing arrows through the fan assembly, 612).	
	Won does not explicitly disclose a main brush assembly, a dust box assembly and a power unit arranged sequentially along an advancing direction of the autonomous cleaning device; and a secondary air channel provided between the dust box assembly and the power unit, wherein the windward side of an inner wall of the secondary air channel has an arc shape, and the secondary air channel cooperates with the power unit.
	Dyson teaches a cleaning module comprising: a main brush assembly (fig 2, 24), a dust box assembly (fig 1, 10) and a power unit (fig 11, 132) arranged sequentially along an advancing direction of the autonomous cleaning device (the arrangement from front to rear, battery, 132, cleaner head, 24, dust box, 10); a primary air channel provided between the main brush assembly and the dust box assembly (fig 14, 34); and a secondary air channel provided between the dust box assembly and the power unit (fig 14, 104), wherein the windward side of an inner wall of the secondary air channel has an arc shape, and the secondary air channel cooperates with the power unit (fig 14, 104 cooperates with 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won with the teachings of Dyson to incorporate the sequence of the main brush assembly, dust box assembly, and power unit and a secondary air channel because the configuration allows for contaminates to be lodged in a filter elements and for larger containments to be collected in the container, which configuration allows for a more compact, but less efficient, cyclone unit to be used, thus reducing the size and complexity of the unit (Dyson, column 2, lines 16-25, summarized).

A)	The recitations “such that an object to be cleaned by the main brush assembly is conveyed by the wind generated by the power unit to the dust box assembly", in the instant case, Won, column 10, line 7, items 612 and 614 and Dyson, figure 14, item 34 are respective air ducts and are therefore capable of meeting this limitation.
B)	The recitations “such that the wind output from the dust box assembly is guided smoothly to an air intake of the power unit in a predetermined direction", in the instant case, Dyson, figure 14, item 104 showing smooth output curve, is a duct and is therefore capable of meeting this limitation.
	Regarding claim 19, Won as modified further discloses the elements of the claimed invention as stated above in claim 14, but does not explicitly disclose wherein the dust box assembly comprises: a dust box comprising at least two side openings, one side opening being an air inlet of the dust box and the other side opening being an air outlet of the dust box; a filter screen mounted at the air outlet of the dust box for covering the air outlet of the dust box.
	Dyson further teaches a cleaning module comprising: a main brush assembly (Dyson, figure 2, item 24), and a dust box assembly (Dyson, figure 1, item 10) wherein the dust box assembly comprises: a dust box comprising at least two side openings (Dyson, figure 6b, item 52 and figure 5, item 98), one side opening being an air inlet of the dust box (Dyson, figure 6b, item 52) and the other side opening being an air outlet of the dust box (Dyson, figure 5, item 98); a filter screen mounted at the air outlet of the dust box for covering the air outlet of the dust box (Dyson, figure 8, item 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Won with the teachings of Dyson to incorporate a dust box with two side openings and a filter screen at the air outlet because the configuration allows for contaminates to be lodged in a filter elements and for larger containments to be collected in the container, which configuration allows for a more compact, but less efficient, cyclone unit to be used, thus reducing the size and complexity of the unit (Dyson, column 2, lines 16-25, summarized).
	Regarding claim 20, Won as modified further discloses the autonomous cleaning device according to claim 19, wherein the sensing module is disposed adjacent to the dust box (Won, figure 3, item 116 is at the rear portion of the robot, being adjacent to the sensor module).
	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (US Patent No. 10,070,763) in view of Dyson et al (US Patent No. 9,572,467) as applied to claim 14, above, and in further view of Conrad (US PGPUB No. 2014/0237757), hereinafter referred to as Won, Dyson and Conrad, respectively.
	Regarding claim 15, Won as modified discloses the autonomous cleaning device according to claim 14, wherein the primary air channel comprises: a sectional area corresponding to any position on the primary air channel (Dyson, figure 3, sectional area of 34, 38, and 42 on communication with fig 4, 52).
	Won as modified may not explicitly disclose the sectional area being in a negative relationship with a distance between the any position and the main brush assembly.
(900) with a primary air channel (934) with a sectional area corresponding to any position on the primary air channel (934), the sectional area being in a negative relationship with a distance between the any position and the main brush assembly (922 showing a narrowing of the main inlet channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Won with the teachings of Conrad to incorporate a sectional area of the primary channel being in a negative relationship with a distance between the any position and the main brush assembly because it causes the air to tend to swirl and circulate within the cyclone chamber (Conrad, page, paragraph [0089], summarized).
	Regarding claim 16, Won as modified further discloses the autonomous cleaning device according to claim 15, wherein the secondary air channel comprises: an air outlet connected to the air intake of the power unit (Dyson, figs, 7, 8, 9b and 14, 114 being connected to 58), the power unit being an axial-flow fan and the air intake of the power unit being oriented in a same direction as a rotating shaft of the axial-flow fan (Dyson, col 5, lines 63-67 and figs, 7 and 14, 58).
	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (US Patent No. 10,070,763) in view of Dyson et al (US Patent No. 9,572,467) as applied to claim 14 above, and in further view of Eriksson (US PGPUB No. 2014/0366300), hereinafter referred to as Won, Dyson and Eriksson, respectively.
	Regarding claim 17, Won as modified discloses the autonomous cleaning device according to claim 14, wherein the main brush assembly comprises: a main brush chamber (Won, fig 13, 1202 has a main chamber); and a main brush (Won, fig 13, 334) comprising: a rotating shaft (Won, figure 4A, 402); a rubber brush member provided on the rotating shaft (Won, figure 4A, item 406); a hair brush member provided on the rotating shaft (Won, figure 4A, item 404).
	Won as modified may not explicitly disclose wherein the rubber brush member has a first deviation angle along a circumferential direction of the rotating shaft in a cylindrical surface of the main brush; wherein the hair brush member has a second deviation angle along the circumferential direction of the rotating shaft in the cylindrical surface of the main brush.
	Eriksson teaches a main brush (fig 7, 10) comprising: a rotating shaft (fig 4, 5); a rubber brush member provided on the rotating shaft (fig 4, 7), wherein the rubber brush member has a first deviation angle along a circumferential direction of the rotating shaft in a cylindrical surface of the main brush (fig 7, 6 and 7); a hair brush member provided on the rotating shaft (fig 4, 16), wherein the hair brush member has a second deviation angle along the circumferential direction of the rotating shaft in the cylindrical surface of the main brush (fig, 6, 16, showing the bristles in a deviation angle arrangement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Won with the teachings of Eriksson to include the deviation angles because the deviation angles aid in cleaning the brush by allowing a cleaning member to contact the full surface of the brush (Eriksson, page 3, paragraph [0033], summarized).
	The recitations of claim 17, shown below, are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 

B)	The recitations “such that when hair tufts of the hair brush member are arranged sequentially along the axial direction of the rotating shaft, a circumferential angle of coverage over the main brush in the cylindrical surface of the main brush reaches a preset angle", in the instant case, Eriksson, figure 6, item 16 being bristles that are capable of meeting the limitation.
	Regarding claim 18, Won as modified further discloses the autonomous cleaning device according to claim 17, wherein the rubber brush member is curved at a middle position thereof along the advancing direction (Eriksson, fig 4, 7), and the middle position of the rubber brush member reaches the primary air channel later than other positions thereof when the autonomous cleaning device advances (Eriksson, fig 7, showing rotation angle of shaft 5, where the center of item 7 will hit the primary channel latest).
	The recitations “such that the wind generated by the power unit collects the object to be cleaned in the middle position of the rubber brush member" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Eriksson, figure 7, item 10 being a brush roller is capable of meeting this limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723